         Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

IN RE: ZOFRAN (ONDANSETRON)         )                MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION )
                                    )
                                    )                This document relates to:
____________________________________)                All Actions


         PLAINTIFFS’ MEMORANDUM REGARDING CONTACTING THE FDA

        The dilemma of how and whether GSK’s eleventh hour Citizen Petition to the FDA will

affect this litigation can be definitively answered: the question GSK has now directly put to the

FDA is guided by different regulatory standards on pregnancy labeling and therefore is different

from the labeling question being asked in this litigation. As a result, any judgment the FDA reaches

on GSK’s Citizen Petition based on today’s regulatory standards on pregnancy labeling will

necessarily not address the question of what the FDA would have done under the prior regulatory

regime. For that reason, this Court should not engage the FDA and bring it in as a participant to

this litigation.

        Previously, GSK invited this Court to divest authority of deciding GSK’s renewed motion

for summary judgment on preemption grounds and instead, assign primary jurisdiction to the

FDA.1 When this Court signaled it did not intend to do so, GSK also urged this Court to write to

the FDA to seek its amicus curiae participation in the briefing of the preemption issue. Again, this

Court deferred doing so.2 Having failed to enlist the participation of the FDA for years while it

was the Zofran sponsor, GSK chose to take matters into its own hands, and on November 1, 2019,

just two business days prior to the scheduled preemption oral argument, GSK filed its own Citizen


1
  GSK’s Memorandum Regarding Preemption, filed July 1, 2019, (Doc. No. 1553, at p. 3).
2
  GSK Supplemental Submission Requesting Amicus Brief, filed on August 21, 2019, (Doc. No.
1646).
        Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 2 of 9



Petition, explicitly luring the FDA to take a position on matters in the Zofran litigation. Now with

the FDA specifically alerted to the litigation, this Court announced on November 20, 2019 its

inclination to write a letter to the FDA to resolve issues relating to the GSK Citizen Petition

“expeditiously.”3   The parties were thereafter invited to advise of their position with regard to

such a letter to the FDA. Plaintiffs acknowledge that because GSK has now directly engaged the

FDA, the path forward for the Court may seem unclear on the surface. Plaintiffs emphasize,

however, that the fact that GSK wrote to the FDA to seek an advisory opinion about its

interpretation of various categories of safety information should not be confused with the legal

issues pending in this litigation and presently before this Court. In short, Plaintiffs do not believe

any communication with the FDA is necessary and that any such communication would serve little

purpose.4 To the extent this Court deems it appropriate to contact the FDA regarding GSK’s

Citizen Petition, Plaintiffs respectfully request that this Court limit its communication to informing

the FDA of the pending summary judgment motion, while expressly affirming the view that the

Court will not be bound by any agency action on the Citizen Petition.

       As this Court is now aware, on November 1, 2019, GSK filed a Citizen Petition with the

FDA, asking the agency to opine on the relevance of “four other categories of information” to

“Zofran’s pregnancy-related labeling”—specifically, the four categories of information Plaintiffs

have identified as withheld from the agency in its prior reviews of Zofran’s pregnancy-related

labeling. Doc. 1731-1. Though GSK is not the label holder for Zofran, GSK curiously asks the

FDA to review “information that the [Zofran] plaintiffs have identified” and to take whatever



3
 Tr. of MDL Proceedings, Nov. 20, 2019, at p. 35.
4
  Plaintiffs refer the Court to their November 13, 2019 memorandum (Doc. 1745), in which
Plaintiffs detail the impropriety of GSK’s Citizen Petition, as well as the lack of preemptive effect
any FDA response would have on GSK’s Renewed Motion for Summary Judgment Based on
Preemption. See Doc. 1594.
                                                  2
        Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 3 of 9



action “the Agency deems appropriate” based on this specific information and current regulatory

requirements and, “[i]f the Agency deems it appropriate to alter the labeling,” to “inform GSK and

the public which categories of information (if any) necessitated a labeling change, whether the

Agency believes it did not already have the information, and/or why the information is material to

the Agency’s labeling decision.” Id. GSK’s Petition does not request that the FDA take any

specific action concerning its regulations or orders, but merely asks the agency to opine on the

relevance of the four categories of information that Plaintiffs highlight in this litigation as material

information about which GSK has not fully informed the FDA. GSK also does not request that

the FDA consider more recent scientific developments that are directly relevant to Zofran’s safety

profile, including “newly available epidemiological studies and an assessment of Zofran’s labeling

by the Pharmacovigilance Risk Assessment Committee (PRAC)” of the European Medicines

Agency, which support Plaintiffs’ contention that Zofran’s labeling should warn about and/or

restrict Zofran’s use during pregnancy. See Doc. 1731-1 at 1.

        Perhaps most importantly, GSK does not ask – and likely could not ask - the FDA to assess

the relevance of the “four other categories of information” against the regulatory standards that

were in place at the time of the agency’s prior reviews of Zofran’s pregnancy-related labeling. To

do so, would simply ask the FDA to engage in a hypothetical Monday morning quarterback

exercise as to how the FDA would have evaluated the Pregnancy Category status of Zofran in light

of the material information not previously presented to the FDA. At the time, and of relevance to

the Plaintiffs in this litigation, the Zofran label included in relevant part:

        Pregnancy: Teratogenic Effects: Pregnancy Category B. Reproduction studies have
        been performed in pregnant rats and rabbits at daily oral doses up to 15 and 30
        mg/kg/day, respectively, and have revealed no evidence of impaired fertility or harm to
        the fetus due to ondansetron. There are, however, no adequate and well-controlled studies
        in pregnant women. Because animal reproduction studies are not always predictive of
        human response, this drug should be used during pregnancy only if clearly needed.

                                                    3
        Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 4 of 9




Therefore, during the FDA’s prior evaluations, the Pregnancy Letter Category system was still in

place, under which the primary relevant distinction between a Pregnancy Category B and a

Pregnancy Category C drug was whether “animal reproduction studies have shown an adverse

effect on the fetus,” the precise issue raised by GSK’s withholding of certain Japanese animal

studies from the FDA that reflected adverse effects on the fetus, including but not limited to heart

defects in the treated group, not the control group.

       Today, however, the letter category system is no longer in place. The current Novartis

label language for Zofran includes seven paragraphs relating to Pregnancy which include, in

relevant part:

    8.1 Pregnancy
    Risk Summary
    Available data do not reliably inform the association of ZOFRAN and adverse fetal
    outcomes. Published epidemiological studies on the association between ondansetron and
    fetal outcomes have reported inconsistent findings and have important methodological
    limitations hindering interpretation [see Data]. Reproductive studies in rats and rabbits did
    not show evidence of harm to the fetus when ondansetron was administered during
    organogenesis at approximately 6 and 24 times the maximum recommended human oral
    dose of 24 mg/day, based on body surface area, respectively [see Data].5


5
  While it does not bear on this Court’s current preemption consideration and ultimate decision,
the Human Data added to the recent Zofran label states in part:

       Methodological limitations of the epidemiology studies preclude a reliable
       evaluation of the potential risk of adverse fetal outcomes with the use of
       ondansetron in pregnancy.

       Two large retrospective cohort studies of ondansetron use in pregnancy
       have been published.        In one study…a sub-analysis for specific
       malformations reported an association between ondansetron exposure and
       cardiovascular defect (odds ratio (OR) 1.62 [95% CI (1.04, 2.14)]) and
       cardiac septal defect (OR 2.05 [95% CI (1.10, 3.28)])…


                                                 4
        Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 5 of 9




It is within this label language setting that GSK poses its Citizen Petition and request for advisory

opinion from the FDA. Of course, any response by the FDA to the pending petition will not answer

the question concerning what the FDA would have done with the withheld information under the

prior system.

        Importantly, as the FDA itself acknowledged in its amicus brief to the U.S. Supreme Court

in Merck v. Albrecht, any determination concerning the legal effect of prior FDA actions on the

viability of Plaintiffs’ state-law claims is a question properly reserved for the Court itself to decide:

        “Where, as here, FDA renders a decision declining to approve a drug labeling
        change, the interpretation of that administrative decision and its significance for a
        failure-to-warn claim are legal questions for a court to resolve….”

        “Just as the scope of a prior judicial adjudication is a question of law for a court to
        decide, so too is the scope of a federal agency adjudication like the one at issue
        here.”

        “Where consideration of such material requires resolution of factual matters for a
        court to determine the meaning and scope of the agency decision, the court itself
        should resolve them.”

        “To the extent extrinsic evidence may sometimes be relevant in litigation between
        private parties to determine the meaning and effect of FDA's agency action, the
        court's evaluation of such subsidiary facts does not alter the ultimate legal character
        of the inquiry or the court's exclusive authority to resolve it.”

Brief for the United States as Amicus Curiae at 12–16, Merck Sharp & Dohme Corp., 139 S. Ct.

1668, 1679 (2019) (No. 17-290), 2018 WL 4562163 at *15–21.




        …A case-control study evaluation associations between several common
        non-cardiac malformations and multiple antiemetic drugs reported an
        association between maternal use of ondansetron and isolated cleft palate
        (reported adjusted OR = 2.37 [95% CI (1.18, 4.76)])….

                                                   5
       Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 6 of 9



       The Supreme Court expressly concurred with this view in Albrecht when it ruled that only

agency actions “carrying the force of law” can have preemptive effect under the “clear evidence”

preemption rule; a hypothetical or potential conflict is insufficient to warrant … preemption.”

Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1679 (2019) (quoting Rice v. Norman

Williams Co., 458 U.S. 654, 659 (1982)); see also id. at 1682 (Thomas, J., concurring) (“Merck’s

primary argument, based on various agency communications, is that the FDA would have rejected

a hypothetical labeling change submitted via the CBE process. But neither agency musings nor

hypothetical future rejections constitute pre-emptive ‘Laws’ under the Supremacy Clause.”)

       GSK clearly intends to ask this Court to view the FDA’s 2019 (or 2020) opinion about

what it would have done with Zofran labeling if GSK had years earlier submitted the withheld

information as dispositive of the preemption question. But, as Albrecht teaches, neither “agency

musings” nor “hypothetical or potential conflicts” are sufficient to justify preemption. Whatever

the FDA may today say about what it hypothetically might have done if only GSK had submitted

the withheld evidence concerning Zofran use during pregnancy at an earlier point in time—under

different regulatory standards—cannot retroactively create the sort of “irreconcilable conflict”

between state and federal law that would have given rise to “clear evidence” preemption. Albrecht,

139 S. Ct. at 1679 (quoting Rice, 458 U.S. at 659). The simple fact is that GSK did not submit this

evidence to the FDA at the relevant time and thus any imagined conflict between FDA regulatory

requirements and the requirements of the state-law duty to warn remain entirely “hypothetical.”

       The FDA cannot today decide whether Zofran should now carry a pregnancy warning

without regard to the best and most recent scientific information available; yet that is precisely

what GSK has asked the Agency to do. Absent such a comprehensive evaluation of the best current

scientific information, any FDA statement in response to GSK’s petition will constitute only the



                                                6
        Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 7 of 9



sort of “agency musings” that the Supreme Court explained in Albrecht lack preemptive effect.

Nor can the FDA today decide to retroactively recategorize Zofran as a Pregnancy Category C

drug, because those pregnancy categories are no longer in use. Indeed, GSK has not even asked

the FDA to evaluate the withheld scientific information under the regulatory standards that were

applicable at that time.

        As such, any FDA response to GSK’s Citizen Petition would not carry preemptive effect.

Whether the FDA dismisses, denies, or approves GSK’s Citizen Petition, this Court is the sole

factfinder with respect to GSK’s clear evidence preemption argument. Accordingly, a letter from

this Court inviting the FDA to weigh in on the pending motion would serve little purpose, as any

FDA decision on GSK’s Citizen Petition would not, and should not, determine this Court’s

decision.

        Nevertheless, if this Court is inclined to write to the FDA, Plaintiffs respectfully suggest

that any letter be short, limited to the facts, and reaffirm the fundamental principle that the ultimate

decision on preemption rests with the Court. Plaintiffs suggest that any such letter be along the

following lines:

        Dear ______:

        The undersigned is the United States District Court Judge overseeing a federal
        multidistrict litigation (MDL) concerning the prescription drug Zofran
        (ondansetron) and the risk of fetal birth defects associated with the off-label use of
        that drug to treat nausea and vomiting during the first trimester of pregnancy. The
        Court currently has under consideration a motion by Defendant GlaxoSmithKline
        (GSK) for summary judgment based on federal preemption. That motion has been
        fully briefed and argued and currently awaits the Court’s decision.

        On the eve of the oral argument on that motion, GSK informed the Court of its
        recent submission of a Citizen Petition to the FDA. That Citizen Petition, FDA
        Docket No. [1731], submitted on November 1, 2019, presents the FDA with “four
        categories of information” that Plaintiffs assert GSK did not provide to the agency
        during its prior reviews of Zofran’s pregnancy-related labeling and asks the FDA
        to either “refrain from taking action” to alter that labeling or to “take action to alter

                                                   7
        Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 8 of 9



       that labeling in light of these four categories of information” “as the Agency deems
       appropriate.” GSK further requests that FDA, “if it deems it appropriate to alter the
       labeling,” to inform GSK and the public which of the categories of information
       supported the label change, why the Agency considers the information material,
       and whether the Agency believes that it did not already possess the information.

       The “four categories of information” submitted by GSK to the FDA in its Citizen
       Petition are the same categories of information that Plaintiffs in the MDL, in
       response to GSK’s summary judgment motion, contend were withheld from the
       FDA at the time(s) of its prior consideration of Zofran’s pregnancy-related labeling.
       The Court also understands that the Plaintiffs in this litigation will be presenting
       the FDA with a response and/or other submission of information related to the GSK
       Citizen Petition. For this reason, the Court invites the FDA to advise the Court how
       it intends to dispose of the Citizen Petition. Please understand, however, that, as the
       Supreme Court recently declared in Merck Sharp & Dohme Corp. v. Albrecht, 139
       S. Ct. 1668 (2019), the question of federal preemption is ultimately a question of
       law for this Court, not the FDA, to decide.

       The Court understands that FDA consideration of Citizen Petitions can often take
       well over a year to complete. Thus, this Court may not be in a position to defer a
       ruling on the pending summary judgment motion until the Citizen Petition process
       is completed. The Court therefore would appreciate knowing the Agency timeline
       for review of this Citizen Petition, if it intends to act on it.

       As explained earlier, Plaintiffs firmly believe that any communication to the FDA from

this Court will not and should not alter the issue before this the Court—whether the FDA was fully

informed when it rejected previous labeling proposals. Thus, a letter to the FDA serves little

purpose in resolving GSK’s Renewed Motion for Summary Judgment Based on Preemption. But

if this Court were to decide that such a letter is necessary, Plaintiffs request this Court limit the

substance of its letter as outlined above.


                                                      Respectfully submitted,

                                                      /s/ Robert K. Jenner
                                                      Robert K. Jenner (BBO No. 569381)
                                                      JENNER LAW, P.C.
                                                      1829 Reisterstown Road, Suite 350
                                                      Baltimore, MD 21208
                                                      410-413-2155
                                                      rjenner@jennerlawfirm.com

                                                 8
Case 1:15-md-02657-FDS Document 1764 Filed 12/02/19 Page 9 of 9




                                   Tobias L. Millrood
                                   POGUST MILLROOD LLC
                                   161 Washington Street, Suite 940
                                   Conshohocken, PA 19428
                                   610-941-4204
                                   tmillrood@pogustmillrood.com

                                   Kimberly D. Barone Baden
                                   MOTLEY RICE LLC
                                   28 Bridgeside Boulevard
                                   Mount Pleasant, SC 29464
                                   843-216-9265
                                   kbarone@motleyrice.com

                                   M. Elizabeth Graham
                                   GRANT & EISENHOFER P.A.
                                   123 S. Justison Street
                                   Wilmington, DE 19801
                                   302-622-7099
                                   egraham@gelaw.com

                                   James D. Gotz
                                   HAUSFELD
                                   One Marina Park Drive, Suite 1410
                                   Boston, MA 02210
                                   617-207-0600
                                   jgotz@hausfeld.com

Dated: December 2, 2019            Attorneys for Plaintiffs




                               9
